October 25, 2013 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Mazor Robotics Ltd. (the "Company") Registration Statement on Form F-1 (File No. 333-191246) Ladies and Gentlemen: As representative of the several underwriters of the Company's proposed public offering of up to 2,300,000 American Depositary Shares, we hereby join the Company’s request for acceleration of the above-referenced Registration Statement, requesting effectiveness for 4:00 p.m. (NYT) on October 29, 2013, or as soon thereafter as is practicable. Pursuant to Rule 460 of the General Rules and Regulations under the Securities Act of 1933, we wish to advise you that we have effected the following distribution of the Company’sPreliminary Prospectus dated October 18, 2013, through the date hereof: Preliminary Prospectus dated October 18, 2013: 1,189 copies to prospective underwriters, institutional investors, dealers and others The undersigned advise that they have complied and will continue to comply, and that they have been informed by the participating underwriters and dealers that they have complied with and will continue to comply,with Rule 15c2-8 under the Securities Exchange Act of 1934. Very truly yours, BARCLAYS CAPITAL INC. As Representatives of the several Underwriters By: BARCLAYS CAPITAL INC. By: /s/ Victoria Hale Victoria Hale Vice President
